Citation Nr: 1105703	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
claim has since been transferred to the Detroit, Michigan RO.

The Board notes the Veteran was scheduled for a Board hearing in 
June 2009; however the Veteran failed to report for this hearing.  
As the Veteran has not offered a statement of good cause as to 
why he missed the hearing, the Board will proceed as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.702(d) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed that he suffers from PTSD as a result of 
various attacks and ambushes which occurred while he was 
stationed in Vietnam.  See March 2006 VA treatment record 
addendum.  His military occupational specialty was a motor 
vehicle operator.  He did not receive any decorations indicative 
of combat service.  He is, however, in receipt of the Vietnam 
Service Medal which signifies that he served in a location that 
would be exposed to hostile military activity.  In the January 
2011 Informal Hearing Presentation (IHP) the Veteran's 
representative noted the Veteran served in the 2nd Battalion, 5th 
Marine Regiment, the 3rd Battalion, 9th Marine Regiment, and the 
1st Battalion, 9th Marine Regiment.  The Veteran's representative 
also cited a source which stated the 1st Battalion, 9th Marine 
Regiment suffered the highest casualty rate in Marine Corps 
history during the Vietnam War.  

Although the Veteran was not diagnosed as having PTSD at a VA 
examination in October 2006, numerous VA treatment records 
reflect otherwise.  Specifically, a March 2005 VA treatment 
record indicated that the Veteran met the criteria for PTSD.  
Notably, the Veteran indicated it was difficult for him to 
discuss his Vietnam experiences.  A March 2006 VA treatment 
record also diagnosed the Veteran with PTSD, and an addendum 
indicated he answered in the affirmative to many of the PTSD 
screening questions.  Also, a July 2006 VA treatment record 
reflected a positive screen for PTSD.

The Board also notes that the regulations regarding service 
connection for PTSD were recently amended to provide that if a 
stressor claimed by a Veteran is related to the Veteran's "fear 
of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that the veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f)(3) (2010).  The RO should apply this new 
regulation to the instant claim. 

The Veteran should be afforded a new VA examination so that the 
examiner can give an opinion as to whether the Veteran suffers 
from PTSD due to a claimed stressor, if any, or due to fear of 
hostile military or terrorist activity.
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to determine if the Veteran 
suffers from PTSD due to a claimed 
stressor, if any, or due to fear of 
hostile military or terrorist activity.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  The examiner 
should utilize the DSM-IV in arriving at 
any diagnoses and should explain whether 
and how each of the diagnostic criteria is 
or is not satisfied.  After reviewing the 
record and examining the Veteran, in 
addition to the other information provided 
in the examination report, the examiner 
should specifically state whether or not 
the Veteran has PTSD and whether the 
claimed stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.	

2.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
appellant should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The RO 
should, in the SSOC, cite to and apply the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  See 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


